RICHARDSON, J.
I respectfully dissent.
In my view, an attorney who holds both his licensure to practice law and a public office as well carries two separate and independent obligations: that to his clients, the courts and his profession because he is an attorney, and that to the public at large because he is an officeholder. Although these responsibilities are parallel and indeed occasionally overlap, I think of them as unattached and disjoined. The professional obligation, fiduciary as to the client, arises from his status as a lawyer and is governed by special rules of professional conduct found in the Business and Professions Code following section 6076, West’s Annotated California Codes. The public obligation, created by the assumption of his office, is owed to the public at large and is of the same general nature as that held by other public officials, lawyers or nonlawyers alike.
Mr. Battin as a citizen was convicted by a jury of a violation of Penal Code section 424, subdivision 2, the misuse of public funds. Appropriate punishment was imposed for the offense, consisting of both confinement and a fine.
In addition, Mr. Baffin’s conduct was independently evaluated by his professional peers, his fellow lawyers, and the majority of a hearing panel of the State Bar Disciplinary Board determined that his offenses *237constituted “moral turpitude.” As such these acts invoke section 6106 of the Business and Professions Code which provides: “The commission of any act involving moral turpitude,. . . whether the act is committed in the course of his relations as an attorney or otherwise, and whether the act is a felony or misdemeanor or not, constitutes a cause for disbarment or suspension.”
Thus, in my view, the disciplinary action by the State Bar, if any, has an independent genesis and force apart from the appropriate punishment administered in the criminal proceeding. Accordingly, while petitioner’s payment of fine and penalty, and his service of the jail commitment fully discharge his obligations under the state’s penal laws, the matter of bar discipline remains.
Petitioner’s acts of moral turpitude involved misuse of public funds. They were multiple and serious and knowing. While the State Bar panel was unable to agree on the appropriate discipline, again, a majority recommended either disbarment or a six months’ suspension and passage by petitioner of the Professional Responsibility Examination. Given the nature and duration of the offenses involved, I would favor imposition of some period of actual suspension.
Clark, J., and Manuel, J., concurred.
On November 19, 1980, the opinion was modified to read as printed above.